Title: From Meyer & Bruxner to Louisa Catherine Johnson Adams, 27 January 1815
From: Meyer & Bruxner
To: Adams, Louisa Catherine Johnson


				
					
					
				
				Wednesday Jany 27th. 1815.Meyer & Bruxner have the honor to send Mrs. Adams the balance of the account transmitted of Four Thousand Eight Hundred Seventy Rubles BA. by the bearer sealed up & by desire of M Harris they will send the same man on Friday morning to fetch the Trunks which they are to take under their care—.
				
					
				
					
				
			